Citation Nr: 1031755	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  10-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision rendered by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a claim for 
service connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In June 2010, the Veteran was scheduled to testify during a 
videoconference hearing with a Veterans Law Judge at the Board of 
Veterans' Appeals.  Prior to the hearing, he submitted additional 
evidence relevant to the claim.  He asked that the evidence be 
reviewed in the first instance by the RO.  See generally, 
38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  In view of the above, and to avoid 
any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional evidence 
added to the record since the February 2010 Statement of the 
Case.  

The Veteran asked for a rescheduled videoconference hearing 
should his claim remain denied following the RO's review of the 
newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review all evidence 
submitted since the February 2010 Statement 
of the Case.  After reviewing the evidence, 
the RO should issue a Supplemental 
Statement of the Case.  

2.  Thereafter, and if the claim remains 
denied, the appellant should be scheduled 
for a videoconference hearing with a 
Veterans Law Judge following the usual 
procedures set forth in 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2009).  
Appropriate notification should also be 
provided to his attorney.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



